UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MPG Office Trust, Inc. (Name of Issuer) 7.625% Series A Cumulative Redeemable Preferred Stock, Par Value $.01 per share (Title of Class of Securities) (CUSIP Number) Richard D. Holahan Jr. Caspian Capital Advisors, LLC Caspian Credit Advisors, LLC Mariner Investment Group, LLC 500 Mamaroneck Avenue, Suite 101 Harrison, NY10528 (914) 798-4200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 29, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page2of13 Pages CUSIP No. 559775200 1 NAMES OF REPORTING PERSONS Mariner Investment Group, LLC1 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.6% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA Page3of13 Pages CUSIP No. 559775200 1 NAMES OF REPORTING PERSONS Caspian Capital Advisors, LLC1 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.6% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO Page4of13 Pages CUSIP No. 559775200 1 NAMES OF REPORTING PERSONS Caspian Credit Advisors, LLC1 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 1The shares described herein are held as follows: Caspian Capital Partners, L.P., 262,936; Mariner LDC, 83,662; Caspian Select Credit Master Fund Ltd., 475,304, and Caspian Solitude Master Fund LP, 41,185 (collectively, the “Accounts”). Page5of 13 Pages Item 1. Security and Issuer. This Schedule 13D relates to the 7.625% Series A Cumulative Redeemable Preferred Stock, par value $.01 per share (the “Preferred Stock”) of MPG Office Trust, Inc., a Maryland corporation (the “Issuer”). The principal executive offices of the Issuer are located at 355 South Grand Avenue, Suite 3300, Los Angeles, California 90071. Item 2.Identity and Background. (a)This Statement is being filed on behalf of Mariner Investment Group, LLC, a Delaware limited liability company (“Mariner”), Caspian Capital Advisors, LLC, a Delaware limited liability company (“Caspian Advisors”) and Caspian Credit Advisors, LLC, a Delaware limited liability company (“Caspian Credit”). Each of Adam Cohen, David Corleto and Mark Weissman (the “Principals”) is a principal of Caspian Advisors and Caspian Credit. (b) The principal business address of each of Mariner, Caspian Advisors and Caspian Credit (collectively, the “Reporting Persons”) and the Principals is 500 Mamaroneck Avenue, Suite 101, Harrison, NY10528. (c)The principal business of the Reporting Persons and the Principals is to invest and trade on behalf of certain clients, including the Accounts.Mariner is the investment advisor for the Accounts and exercises the shared voting and dispositive authority over the shares of Preferred Stock beneficially owned by such Accounts (the “Shares”).Caspian Advisors is the general partner of Caspian Capital Partners, L.P. and Caspian Credit is the general partner of an affiliate of Caspian Select Credit Master Fund Ltd. and of Caspian Solitude Master Fund LP. (d) None of the Reporting Persons or any Principal has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) None of the Reporting Persons or any Principal has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and, as a result of such proceeding, was, or is subject to, a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. (f) Each of Mariner, Caspian Advisors and Caspian Capital is a Delaware limited liability company.Each of the Principals is a citizen of the United States of America. Item 3.Source and Amount of Funds and Other Consideration. The Shares held by the Accounts were acquired with investment funds of such Accounts.The aggregate purchase price paid for the Shares was approximately $10,618,680, including broker commission and stock exchange fees. Item4. Purpose of Transaction. The Shares to which this Schedule 13D relates were acquired for investment purposes in the ordinary course of business. The Issuer suspended dividends on the Preferred Stock on December 19, 2008.The dividend payment due on October 31, 2010 was the eighth dividend for which dividends on the Preferred Stock have not been paid. In its most recent Quarterly Report on Form 10-Q (“Form 10-Q”) filed with the United States Securities and Exchange Commission (the “Commission”) on November 9, 2010, the Issuer indicated that due to its current liquidity position and the availability of substantial net operating loss carryforwards, it does not expect to pay dividends and distributions on the Preferred Stock for the foreseeable future.According to the Form 10-Q, as of October 31, 2010, the eight missed dividend payments total $38.1 million. According to the terms of the Preferred Stock, as set forth in the Issuer’s Articles Supplementary for the Preferred Stock, which are attached as Exhibit 3.2 to the Issuer’s Annual Report on Form 10-K, filed with the Commission on March 31, 2010 (the “Articles Supplementary”),as a result of the failure to pay dividends on the Preferred Stock for six consecutive or non-consecutive dividend periods, the holders of the Preferred Stock are entitled to vote as a single class to elect two additional persons to serve as directors of the Issuer (the “Preferred Directors”)until all dividends in arrears and the then current period’s dividend have been fully paid or declared and a sum sufficient for the payment thereof set aside for payment.The Preferred Directors will be elected for a one-year term and each will serve until his successor is duly elected and qualified or until such Preferred Director’s right to hold office terminates, whichever is earlier. If any vacancy shall occur among the Preferred Directors, such vacancy may be filled by written consent of the Preferred Director remaining in office, or if none remains in office, by Page6of 13 Pages a vote of the majority of the holders of record of the outstanding Preferred Stock (voting as a single class). Holders of 10 percent of the outstanding Preferred Stock are entitled to request the Company call a meeting to elect such Preferred Directors. The above summary is qualified in its entirety by reference to the Articles Supplementary. The Reporting Persons have delivered to the Issuer a written request (the “Meeting Request”), substantially in the form set forth on Schedule A, that the Issuer call a special meeting of holders of Preferred Stock to elect Preferred Directors and has nominated each of Edward J. Ratinoff and Robert Deutschman (collectively, the “Nominees”) as nominees to be elected as members of the Board of Directors of the Issuer (the “Board”) at a special meeting of holders of Preferred Stock (the “Special Meeting”). Each of the Nominees has consented to being named as a nominee for the Board in any proxy, consent or information statement issued relating to the election of directors of the Issuer at any Special Meeting of holders of Preferred Stock or otherwise and has agreed to serve as a director if so elected.To the knowledge of the Reporting Persons, neither of the Nominees beneficially owns any Preferred Stock or common stock, par value $0.01 per share (the “Common Stock”), of the Issuer. On November 29, 2010, the Reporting Persons entered into a Letter Agreement (the “Letter Agreement”) with Aristeia Capital, L.L.C. (“Aristeia”), pursuant to which each of the Reporting Persons and Aristeia has agreed to be responsible for one-half of certain costs and expenses incurred in connection with the calling of the Special Meeting and the election of directors at the Special Meeting. The Letter Agreement will terminate at the earliest of (a) the mutual agreement in writing of the Reporting Persons and Aristeia to terminate the Letter Agreement and (b) the completion of the Special Meeting.Aristeia has delivered to the Issuer a written request to call a Special Meeting similar to the Meeting Request. The Reporting Persons do not believe that the limited voting rights of the Preferred Stock should result in the Shares being deemed to be voting, equity securities subject to the reporting obligations under Section 13(d) of the Act. Nevertheless, the Reporting Persons have determined to take a conservative position with respect to the matter and as a result have determined to make this filing on Schedule 13D. Similarly, as a result of the Letter Agreement, the delivery of the Meeting Request and the matters contemplated thereby, the Reporting Persons may be deemed to have formed a group within the meaning of Rule 13d-5(b) under the Act with Aristeia. The Reporting Persons expressly disclaim membership in a group with, and beneficial ownership of any securities beneficially owned by, Aristeia or any other person (other than those reported herein). Based on information and belief, the beneficial ownership of Aristeia is as set forth in the Statement on Schedule 13D initially filed by Aristeia onNovember 29, 2010 (the “Aristeia 13D”), as the same may be updated or amended from time to time. As holders of Preferred Stock through the Accounts, the Reporting Persons are considering their options with respect to the election of directors at the Special Meeting, but intend to vote for the Nominees at the Special Meeting.In connection therewith, the Reporting Persons may from time to time engage in discussions with management, the Board, other shareholders of the Issuer and other relevant parties, including representatives of any of the foregoing, concerning the election of directors at the Special Meeting. Except as set forth herein, the Reporting Persons have no present plan or proposal that would relate to or result in any of the matters set forth in subparagraphs (a)-(j) of Item 4 of Schedule 13D. The Reporting Persons intend to review their investment in the Issuer on a continuing basis and may from time to time engage in discussions with management, the Board, other shareholders of the Issuer and other relevant parties, including representatives of any of the foregoing, concerning matters with respect to the Reporting Persons’ investment in the Preferred Stock and, potentially, an investment in the Common Stock, including, without limitation, the business, operations, governance, management, strategy and future plans of the Issuer. Depending on various factors, including, without limitation, the outcome of any discussions referenced above, the Issuer’s financial position and strategic direction, actions taken by the Board, price levels of the Preferred Stock and the Common Stock, other investment opportunities available to the Reporting Persons, conditions in the securities market and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as it deems appropriate, including, without limitation, purchasing additional Preferred Stock and/or Common Stock selling some or all of their Preferred Stock, engaging in hedging or similar transactions with respect to the Preferred Stock and/or otherwise changing their intention with respect to any and all matters referred to in Item 4 of Schedule 13D. Item5. Interest in Securities of the Issuer. The percentages used herein are calculated based upon an aggregate of 10,000,000 shares of Preferred Stock outstanding as of November 5, 2010, as reported in the Issuer’s Form 10-Q filed onNovember9, 2010. (a), (b) The information set forth in Rows 7 though 13 of the cover page hereto are hereby incorporated by reference. (c) The Reporting Personsentered into transactions in the Preferred Stock within the last sixty days which are set forth on Schedule B. (d) No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares. Page7of 13 Pages (e) Not applicable. As indicated in, and solely to the extent expressed in, Item 4, the Reporting Persons may be deemed to be a member of a “group” within the meaning of Rule 13d-5(b) under the Act with Aristeia.The Reporting Persons expressly disclaims membership in a group with, and beneficial ownership of any securities beneficially owned by, Aristeia or any other person (other than those reported herein). Based on information and belief, the beneficial ownership of Aristeia is as set forth in the Aristeia 13D. Item6.Contracts, Arrangements, Understandings or Relationships with Respect to the Securities. The information set forth under Item 4 of this Schedule 13D is incorporated herein by reference. The Reporting Persons may, from time to time, enter into and dispose of cash-settled equity swaps, exchange traded and/or “over-the-counter” puts and calls, warrants, forward purchase or sale transactions, future transactions, cap transactions, floor transactions, collar transactions, or other options or derivative or risk management transactions with one or more counterparties that are based upon the value of the Preferred Stock and/or Common Stock, which transactions may be significant in amount. The profit, loss and/or return on such contracts may be wholly or partially dependent on the market value of the Preferred Stock and/or Common Stock, the relative value of the Preferred Stock and/or Common Stock in comparison to one or more other financial instruments, indexes or securities, a basket or group of securities in which the Preferred Stock and/or Common Stock may be included, or a combination of any of the foregoing.From time to time, the Reporting Persons may lend portfolio securities to brokers, banks or other financial institutions.These loans typically obligate the borrower to return the securities, or an equal amount of securities of the same class, to the lender and typically provide that the borrower is entitled to exercise voting rights and retain dividends during the term of the loan.From time to time, to the extent permitted by applicable law, the Reporting Persons may borrow securities, including Preferred Stock and/or Common Stock, for the purpose of effecting, and may effect, short sale transactions, and may purchase securities for the purpose of closing out short sale positions in such securities. Item7.Material to be Filed as Exhibits. Exhibit1: Joint Filing Agreement as required by Rule13d-1(k)(1) under the Act. Page8of 13 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November 29, 2010 MARINER INVESTMENT GROUP, LLC By: /s/Charles R. Howe II Name: Charles R. Howe II Title:President CASPIAN CAPITAL ADVISORS, LLC By: /s/Richard D. Hulahan Jr. Name: Richard D. Hulahan Jr. Title:Authorized Signatory CASPIAN CREDIT ADVISORS, LLC By: /s/Richard D. Hulahan Jr. Name: Richard D. Hulahan Jr. Title:Authorized Signatory Page9of 13 Pages Schedule A FORM OF MEETING REQUEST Mariner Investment Group, LLC 500 Mamaroneck Avenue, Suite 101 Harrison, NY10528 MPG Office Trust, Inc.November 29, 2010 355 South Grand Avenue Suite 3300 Los Angeles, CA 90071 Attention: Jonathan L. Abrams, Secretary Dear Mr. Abrams, Each of the entities below (the “Record Holders”) is a holder of record in the Direct Registration System (“DRS”) with American Stock Transfer & Trust Company, LLC (“AST”) of shares of 7.625% Series A Cumulative Redeemable Preferred Stock (CUSIP: 559775200) (“Series A Preferred Stock”) of MPG Office Trust, Inc. (formerly known as Maguire Properties, Inc.) (the “Company”) as follows: Caspian Capital Partners, L.P. (“Caspian Capital”) Mariner LDC (“Mariner”) Caspian Select Credit Master Fund Ltd. (“Select”) Caspian Solitude Master Fund LP(“Solitude”) The Record Holders, as holders of record of the Shares in the DRS with AST, hereby request, pursuant to Article THIRD, Section 6(d) of the Articles Supplementary of the Company (the “Articles Supplementary”), that a special meeting of holders of Series A Preferred Stock (the “Special Meeting”) be called for the purpose of electing two additional directors to the Company’s board of directors.We request that the Special Meeting be held as soon as possible and not more than 45 days from the date of this request. The Record Holders also propose that the following persons be nominated to the board of directors of the Company pursuant to Article THIRD, Section 6 of the Articles Supplementary: Edward J. Ratinoff and Robert Deutschman. Consistent therewith, the Record Holders also hereby request that the following resolution be brought before the Special Meeting: RESOLVED, that each of Edward J. Ratinoff and Robert Deutschman is elected as director of the Company, each to serve in their capacity until their successors are duly elected and qualified as contemplated by Article THIRD, Section 6 of the Articles Supplementary. Each of Mr. Ratinoff and Mr. Deutschman has consented to be named in any proxy statement relating to the Special Meeting and to serve as a director if elected, and to our knowledge, there is no reason to believe that either of Mr. Ratinoff or Mr. Deutschman will be unable to serve.Exhibit A to this letter contains the relevant information with respect to each of the nominees.Exhibit B contains the written consent of each of the nominees to being named in the proxy statement relating to the Special Meeting and to serve as a director if elected. We believe that this request for a Special Meeting satisfies the requirement of the Articles Supplementary with respect to the calling of the Special Meeting and the nomination of Mr. Ratinoff and Mr. Deutschman.If you believe this request contains any discrepancies or if you believe any additional information is required to be provided, please advise us immediately. Very truly yours, Caspian Capital Partners, L.P. BY: Name: Title: Mariner LDC BY: Name: Title: Page10of 13 Pages Caspian Select Credit Master Fund Ltd. BY: Name: Title: Caspian Solitude Master Fund LP BY: Name: Title: EXHIBIT A Information Regarding Nominees Name:Robert Deutschman Date of Birth:XXXX Business Address:100 Wilshire Blvd., Ste 1200, Santa Monica, CA 90401 Residence Address:XXXX Name:Edward J. Ratinoff Date of Birth:XXXX Business Address:1875 Century Park East, #2150, Los Angeles, CA 90061 Residence Address:XXXX Class and number of shares of stock of the Company owned by the nominees: Robert Deutschman: none Edward J. Ratinoff: none Biographical Information: Edward J. Ratinoff Since March, 2010, Mr. Ratinoff, age 45, has been a Managing Director and Head of Acquisitions for Phoenix Realty Group, an institutional real estate investment firm.Since April, 2010, Mr. Ratinoff has served as a member of the Board of Directors and Chairman of the Internal Asset Review Committee of Bank of Internet (NASDAQ:BOFI).From 2004 to 2009, Mr. Ratinoff held the position of Managing Director and west coast head for the J.E. Robert Companies, a global real estate investment management company.In this role, Mr. Ratinoff was a member of the investment committees for both JER Partners and JER Investors Trust (NYSE: JRT).From 2003 to 2004, Mr. Ratinoff served as a Managing Director, Real Estate Investment Banking, with Keybanc / McDonald Investments.From 2001 to 2003, Mr. Ratinoff was a Principal with Fowler Flanagan Partners.From 1999 to 2001, Mr. Ratinoff was a Vice President, Real Estate Investment Banking with Chase Securities, Inc.Mr. Ratinoff received a BA in Architecture and City Planning from the University of California, Berkeley, and an MBA from the J.L. Kellogg Graduate School of Management at Northwestern University. Robert Deutschman Since 1999, Mr. Deutschman, age 53, has been a managing director at the investment banking firm Cappello Capital Corp.Since 2004, Mr. Deutschman has served as the vice chairman of the board of directors of Enron Creditors Recovery Corp. (formerly Enron Corp.), a position he assumed upon the company’s 2004 emergence from bankruptcy. Mr. Deutschman also serves on the board of the RAND Center for Corporate Ethics and Governance.Mr. Deutschman has a law degree from the Columbia University School of Law and a BA in political science from Haverford College. EXHIBIT B WRITTEN CONSENT OF NOMINEE TO BE NAMED IN A PROXY STATEMENT AND TO SERVE AS A DIRECTOR Page11of 13 Pages I, Edward J. Ratinoff, hereby consent to being named as a nominee for the board of directors of MPG Office Trust, Inc. (the “Company”) with any proxy, consent or information statement issued relating to the election of directors of the Company at any Special Meeting of holders of preferred stock or otherwise. Furthermore, I agree to serve as a director of the Company if so elected. Dated as of November , 2010. By: /s/ Edward J. Ratinoff Name:Edward J. Ratinoff I, Robert Deutschman, hereby consent to being named as a nominee for the board of directors of MPG Office Trust, Inc. (the “Company”) with any proxy, consent or information statement issued relating to the election of directors of the Company at any Special Meeting of holders of preferred stock or otherwise. Furthermore, I agree to serve as a director of the Company if so elected. Dated as of November , 2010. By: /s/ Robert Deutschman Name: Robert Deutschman Page12of 13 Pages ScheduleB TRANSACTIONS IN THE PREFERRED STOCK EFFECTED ON BEHALF OF THE ACCOUNTS DURING THE PAST 60 DAYS Unless otherwise indicated, all trades were effected in the open market through brokers. Date of Amount of Shares Price Per Share Account Transaction Purchased (Sold) ($)* Caspian Select Credit Master Fund, Ltd. 11/12/2010 Caspian Solitude Master Fund, LP 11/12/2010 Caspian Capital Partners, L.P. 11/12/2010 Mariner LDC 11/12/2010 Caspian Select Credit Master Fund, Ltd. 11/15/2010 Caspian Solitude Master Fund, LP 11/15/2010 Caspian Capital Partners, L.P. 11/15/2010 Mariner LDC 11/15/2010 * Including commissions. Page13of 13 Pages Exhibit 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13D-1(k)1 The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: November29, 2010 MARINER INVESTMENT GROUP, LLC By: /s/Charles R. Howe II Name: Charles R. Howe II Title:President CASPIAN CAPITAL ADVISORS, LLC By: /s/Richard D. Hulahan Jr. Name: Richard D. Hulahan Jr. Title:Authorized Signatory CASPIAN CREDIT ADVISORS, LLC By: /s/Richard D. Hulahan Jr. Name: Richard D. Hulahan Jr. Title:Authorized Signatory
